The opinion of the court was delivered by
Me. Justice Poee.
1 The appellant here questions the legality of his conviction on the charge of selling what is known as bitters in which spirituous liquors formed the principal ingredient, when the sale was made outside of incorporated cities, towns, and villages of this State, and was so sold by the bottle. The statute of this State, being section 1733 of our General Statutes, provides: “Hereafter the sale of all wines, fruits prepared with spirituous liquors, bitters, or other beverages, of which spirituous liquors form an ingredient, is hereby prohibited wdthin the limits of this State, except in the incorporated limits of cities, towns, and villages, when they shall only be sold under the same terms as intoxicating liquors, as provided for in the preceding section. ’ ’ This statute is directly referable to the police power of the State. Its intention is plain and its terms are definite. The Circuit Judge at the trial below charged the jury that the sale of bitters in which spirituous liquors formed the principal ingredient, although sold by the bottle, outside the limits of incorporated cities, towns, or villages in this State, was forbidden by this statute. We discover no error in this charge.
It is, therefore, ordered, that the appeal be dismissed, and that the cause be remanded to the Circuit Court for such pro*263ceedings as may be necessary to enforce the conviction heretofore rendered.